Citation Nr: 1710816	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-22 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether the Veteran's substantive appeal was timely filed with regard to a July 2006 rating decision denying a claim of entitlement to service connection for a bilateral elbow disorder.

2. Entitlement to service connection for degenerative arthritis, residuals of injury, right leg and hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to October 1985.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) in Pittsburgh, Pennsylvania. Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia, and later to the RO in Winston-Salem, North Carolina.

In February 2013, the Board remanded the Veteran's claim to obtain clarification of the Veteran's address, to verify his representative, and to provide the Veteran with a Board hearing.

In January 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. His claim has since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. At the January 2017 hearing, the Veteran, through his representative, requested to withdraw the issue of whether the Veteran's substantive appeal was timely filed with regard to a July 2006 rating decision denying a claim of entitlement to service connection for a bilateral elbow disorder.
2. Degenerative arthritis, residuals of injury, right leg and hip was not shown in-service or for many years thereafter and is unrelated to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of whether the Veteran's substantive appeal was timely filed with regard to a July 2006 rating decision denying a claim of entitlement to service connection for a bilateral elbow disorder have been met and the appeal as to this issue is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. Degenerative arthritis, residuals of injury, right leg and hip was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (West 2014). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, at the January 2017 hearing, the Veteran, through his representative, withdrew from consideration the issue of whether the Veteran's substantive appeal was timely filed with regard to a July 2006 rating decision denying a claim of entitlement to service connection for a bilateral elbow disorder. Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

Pursuant to the Board's February 2013 remand, the Agency of Original Jurisdiction (AOJ) updated the Veteran's records to include his new mailing address and clarified his current representative. He was later scheduled for and attended a Board videoconference hearing in January 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in-service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in-service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service. Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran appeals the denial of entitlement to service connection for degenerative arthritis, residuals of injury, right leg and hip. He contends that his right leg and hip injury manifested in-service. After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim. 

Regarding the Veteran's claim for service connection for arthritis, the Board observes that, at the time of the aforementioned rating decision in May 2009, it was noted that there was no record of a diagnosis of any right hip and leg condition or treatment for any right hip and leg condition during service, nor was there evidence of any right hip and leg condition within one year of discharge from service. The Veteran's service treatment records reveal he received treatment in January 1985 after a large tank gun fell on him and was diagnosed with a right shoulder injury.

The Board acknowledges that the Veteran has received VA treatment since at least 1999. These VA treatment records show continuing treatment for arthritis of the Veteran's right hip, beginning around 2001. The Board also acknowledges that arthritis is considered a chronic disease. See 38 C.F.R. § 3.309(a).

The Veteran was afforded a VA examination in February 2011. According to the Veteran, he injured his right hip in 1984 when a tank gun crushed the right side of his body. He reported weakness, swelling, redness, giving way, lack of endurance, fatigability, and pain. The examiner noted that the Veteran's posture is normal and he walks normally. A right hip x-ray showed results within normal limits. The examiner determined that the Veteran's claimed right hip condition is less than likely as not related to an in-service event because there is "no current pathology to render a diagnosis."

An addendum report was later obtained in April 2011. The same examiner provided additional details regarding the Veteran's right hip injury and medical history. She noted that a March 2008 x-ray from Dr. Armfield revealed minor degenerative changes. A September 2006 x-ray from Dr. Mulligan revealed mild degenerative changes. Finally, a March 2005 x-ray from Dr. Dr. Raghava-Ayyar revealed moderate arthritis. However, there were no pertinent orthopedic in-service treatment records. The examiner stated that in light of the above documented x-rays, there are degenerative arthritic changes of the Veteran's right hip. However, the examiner found that the Veteran's right hip condition is less than likely as not related to an in-service event. She explained that:

Review of medical records found no such presenting complaint of or treatment for right hip condition. Review of radiographic assessments of hips reveal varying degrees of degenerative changes according to multiple sources from no degenerative changes as in radiographs from February 9, 2001 to moderate changes as in radiographs from March 3, 2005. In summary there are mild degenerative changes of right hip that more than likely occurred as a consequence of natural progression of age related changes.

At the Veteran's January 2017 hearing, he testified that the right side of his body, including his shoulder and hip, was crushed by a tank turret and gun. He explained that he sought treatment for this crushing injury and his service records reflect some treatment, but only for his shoulder as it was the most injured. He stated that he had hip and leg pain since his discharge, but only took over the counter medication for his pain and didn't find out about his hip injury until seeking treatment from the VA. The Veteran explained that the first VA doctor to x-ray his hip was Dr. Rao, sometime in 2004. The Veteran claimed that Dr. Rao informed him that there was a hairline crack in his hip that appeared dark on the x-rays, which was indicative of an old injury. He also stated that he recently had hip replacement surgery and still has limited mobility issues. 

As an initial matter, the Board notes that there is no evidence showing that the Veteran's degenerative arthritis, residuals of injury, right leg and hip was compensably disabling within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). Here, there are no VA treatment records are available until the early 2000s. Additionally, it appears that the earliest date that the Veteran was diagnosed with any form of degenerative arthritis of the right leg or hip was around 2005, nearly 20 years after service. Thus, there is no evidence of a continuity of symptomatology since service, nor is there other showing that his arthritis of multiple joints is related to service. Walker, 708 F.3d at 1338-40.

Also, the Board notes that there are some treatment reports from Dr. Rao, as the Veteran has suggested. However, upon careful review, the Board finds that there is no medical opinion from Dr. Rao, or any other pertinent VA treatment which suggests that his hip condition was due to an old or traumatic incident.  Moreover, there are records of other treatment in the late 1990's and pre 2005 dates which show no pertinent complaints or findings.  The X-rays on file that have been interpreted show arthritic changes consistent with aging, and no indication of trauma to the hip or leg.

In light of the above, the Board determines that a preponderance of the evidence shows that the Veteran's degenerative arthritis was not incurred in or aggravated by service. The Board finds the reasoning of the April 2011 VA examiner to be highly probative as the examiner indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding the onset of his arthritis. The examiner indicated that there was a significant amount of time between discharge and initial evidence of degenerative arthritis. These post-service reports of arthritis were not noted until the period of 2005 through 2008, which was over 20 years after separation from service. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder). Given the above evidence and significantly late presentation of degenerative arthritis, the April 2011 examiner stated that the Veteran's right hip condition was likely due to natural progression of age rather than any service related event.

In sum, the most probative evidence of record is against showing that the Veteran's degenerative arthritis is related to service. In making this decision the Board notes that the Veteran is competent to report hip and leg pain and the circumstances surrounding such. The Board also acknowledges the lay evidence asserting that the Veteran's arthritis pain started while in-service or soon after discharge. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's degenerative arthritis, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.


ORDER

The issue of whether the Veteran's substantive appeal was timely filed with regard to a July 2006 rating decision denying a claim of entitlement to service connection for a bilateral elbow disorder is dismissed.

Entitlement to service connection for degenerative arthritis, residuals of injury, right leg and hip is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


